Citation Nr: 0910578	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-28 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin growths on the 
body and head (skin growths), to include as due to exposure 
to herbicides.

2.  Entitlement to service connection for a right adrenal 
gland adenoma, to include as due to exposure to herbicides 
and/or secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Little Rock, Arkansas, that denied the 
benefits sought on appeal.  

The Board notes that in a January 2008 letter the Veteran 
raises the issue of neuropathy of the feet.  This issue is 
referred to the RO for appropriate action.  

In April 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's skin growths were not incurred in service, 
are not shown to be causally or etiologically related to 
service, and are not shown to have been caused by in-service 
herbicide exposure.

2.  The Veteran's right adrenal gland adenoma was not 
incurred in service, is not shown to be causally or 
etiologically related to service or any service-connected 
disability, and is not shown to have been caused by in-
service herbicide exposure.




CONCLUSIONS OF LAW

1.  The criteria for service connection for skin growths have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for service connection for the Veteran's 
right adrenal gland adenoma have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for skin growths and a 
right adrenal gland adenoma.  He contends that his exposure 
to Agent Orange in Vietnam caused these conditions.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).  

Skin Growths
The evidence or record demonstrates that the Veteran has a 
current diagnosis of an actinic keratosis-like skin rash, 
documented, for example, at a VA examination of October 2008.  
This satisfies the first requirement necessary to establish 
service connection.  

The second requirement for direct service connection is not 
satisfied as the Board does not find that the Veteran's skin 
rash was incurred in or aggravated by active service.  His 
entrance examination and separation examination were both 
normal and provide no evidence of a skin disorder.  There is 
no documentation in the service treatment records of any 
complaints, diagnoses, or treatment related to a skin rash.  
For these reasons, the evidence does not support the in-
service incurrence of the Veteran's current skin rash.  
Additionally, the only nexus opinion associated with the 
claims file pertinent to this claim is that of the October 
2008 examiner, who concluded, "[h]is benign skin growths are 
most likely due to an aging process."  

Due to the lack of support for the in-service incurrence of 
the Veteran's skin rash, as well as the October 2008 negative 
nexus opinion and the absence of any nexus opinion to the 
contrary, the Veteran's claim must be denied on a direct 
basis.

The Board further finds that service connection cannot be 
awarded on a presumptive basis because the Veteran's current 
diagnosis is not included in the enumerated list of diseases 
eligible for presumptive service connection as due to 
herbicide exposure.  38 C.F.R. §3.309(e).  The Board notes 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary of 
Veteran's Affairs (Secretary) has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994).  While chloracne and 
other acneform diseases consistent with chloracne are among 
the diseases eligible for presumptive service connection due 
to herbicide exposure, the Veteran does not have chloracne. 
The October 2008 VA examiner explicitly stated, "[t]here is 
no chloracne seen."  He further stated, "I cannot link [the 
skin growths] to herbicides without pure speculation."  

For all of these reasons, the Veteran's claim must be denied.  
In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that his skin growths 
are related to service.  The Veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  These arguments do not provide a factual 
predicate upon which compensation may be granted, and the 
claim must be denied.

Right Adrenal Gland Adenoma
As noted above, service connection for the Veteran's right 
adrenal gland adenoma will be considered on both a direct 
basis and as due to herbicide exposure.  

Additionally, the Veteran has contended that this condition 
is related to his service-connected PTSD.  Under section 
3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
October 2003 claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the revision, as this version is more 
favorable to the Veteran. See generally, VAOGCPREC 7-03 and 
VAOPGCPREC 3-00.

Here, the Board finds that service connection for the 
Veteran's right adrenal gland adenoma is unwarranted on 
either a direct presumptive, or secondary basis.  

Taking direct service connection first, the record shows a 
current diagnosis of adrenal adenoma, most recently 
documented in a VA examination of October 2008.  However, his 
service treatment records do not show any complaints of or 
treatment in this regard.  His entrance and separation 
examinations were both normal.  There is no documentation in 
the service treatment records of any complaints, diagnoses, 
or treatment related to his adrenal gland.  In addition, the 
only nexus opinion associated with the claims file pertinent 
to this claim is that of the October 2008 examiner, who 
concluded that adrenal adenomas "are frequently found when 
looking for another problem. 10-20% have this problem and are 
never found until autopsy. This is a benign finding that I 
feel he would have regardless of his travels/occupation."  

Due to the lack of support for the in-service incurrence of 
the Veteran's adrenal adenoma, as well as the October 2008 
negative nexus opinion and the absence of any nexus opinion 
to the contrary, the Veteran's claim must be denied on a 
direct basis.

As for presumptive service connection, the Board finds the 
claim cannot be granted on this basis.  Adrenal adenomas are 
not included in the enumerated list of diseases eligible for 
presumptive service connection as due to herbicide exposure.  
38 C.F.R. §3.309(e).  The Board notes there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary of Veteran's Affairs (Secretary) has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  Further, the October 2008 VA examiner found that 
"herbicides did not cause his adenoma."  There is no 
evidence to the contrary. 

As for secondary service connection, while the Veteran has a 
current diagnosis of adrenal adenoma and has been service-
connected for his PTSD, the evidence does not support a 
relationship between these conditions.  The only nexus 
opinion in this regard is that of the October 2008 VA 
examiner, who concluded that the Veteran's current condition 
"is less likely as not (less than 50/50 probability) caused 
by or a result of SC disability," and, "[p]t's depression 
or herbicides did not cause his adenoma."  As discussed 
above, the examiner further explained that the Veteran's 
condition is common in the population and that it would have 
occurred regardless of other circumstances.  There is no 
positive evidence to support service connection on a 
secondary basis.  

For all of these reasons, the Veteran's claim must be denied.  
In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that his adrenal 
adenoma is related to service.  The Veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  These arguments do not provide a factual 
predicate upon which compensation may be granted, and the 
claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2004, May 2004, January 2006, and April 2008 provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letter of April 2008 and a separate letter 
of March 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing.  He has been given a VA examination.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  




ORDER

Service connection for skin growths of the body and head is 
denied.

Service connection for a right adrenal gland adenoma is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


